Case 1:17-cv-01730-LPS Document 340 Filed 03/10/20 Page 1 of 1 PageID #: 9016



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

3M COMPANY and 3M INNOVATIVE                     )
PROPERTIES COMPANY,                              )
                                                 )
                       Plaintiffs,               )
       v.                                        ) C.A. No. 17-1730 (LPS)
                                                 )
KERR CORPORATION,                                )
                                                 )
                       Defendant.                )


                           STIPULATION AND ORDER OF DISMISSAL

               IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the

Court, that this action and all claims, counterclaims, and defenses asserted herein shall be

dismissed with prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), with each

party bearing its own attorneys’ fees, costs, and expenses.


MORRIS, NICHOLS, ARSHT & TUNNELL LLP              YOUNG CONAWAY STARGATT & TAYLOR, LLP

/s/ Rodger D. Smith II                            /s/ James L. Higgins

Rodger D. Smith II (#3778)                        Melanie K. Sharp (#2501)
1201 North Market Street                          James L. Higgins (#5021)
P.O. Box 1347                                     1000 North King Street
Wilmington, DE 19899                              Wilmington, DE 19801
(302) 658-9200                                    (302) 571-6600
rsmith@mnat.com                                   msharp@ycst.com
                                                  jhiggins@ycst.com
Attorneys for Plaintiffs
                                                  Attorneys for Defendant
March 10, 2020

               SO ORDERED this ___ day of _________, 2020.



                                               CHIEF, UNITED STATES DISTRICT JUDGE
